 Case 21-10719        Doc 29    Filed 06/18/21 Entered 06/18/21 16:11:35      Desc Main
                                  Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

 In re:
                                               Chapter 13
 TIMOTHY C. BUCKLEY,
                                               Case No 21-10719-JEB
           Debtor.

                         OBJECTION OF U.S. BANK TRUST TO
                        CONFIRMATION OF CHAPTER 13 PLAN

          NOW COMES U.S. Bank Trust National Association, as Trustee of the Lodge

Series III as serviced by SN Servicing Corporation, (“U.S. Bank Trust”) and objects to

confirmation of the Chapter 13 plan of Timothy C. Buckley (the “Debtor”). In support

of its objection to confirmation, U.S. Bank Trust states as follows.

                          STATEMENT OF MATERIAL FACTS

          1.    On December 15, 2004, the Debtor executed a promissory note in favor of

CTX Mortgage Company, LLC for a loan in the amount of $297,500.00 (the “Note”).

          2.    On December 15, 2004, as security for his obligations under the Note, the

Debtor granted a mortgage (the “Mortgage”) on certain real property known as and

numbered 208 Samoset Avenue, Quincy, Massachusetts (the “Property”).

          3.    The Note and the Mortgage for the Property have been assigned to U.S.

Bank Trust.




                                                                                            1
 Case 21-10719      Doc 29    Filed 06/18/21 Entered 06/18/21 16:11:35        Desc Main
                                Document     Page 2 of 4



                                   Bankruptcy Petition

       4.     On May 17, 2021, the Debtor filed a voluntary Chapter 13 petition with

this Court, commencing the above-captioned case. Doc. No. 1.

       5.     On June 8, 2021, U.S. Bank filed its proof of claim (the “Proof of Claim”).

Claim 3-1.

       6.     On June 17, 2021, the Debtor filed a Chapter 13 plan (the “Plan”). Doc.

No. 27.

       7.     The Plan does not account for the pre-petition arrears owed to U.S. Bank

and fails to provide for ongoing post-petition monthly mortgage payments Id.

                       GROUNDS FOR OBJECTION TO PLAN

       8.     U.S. Bank Trust respectfully asks this Court to refuse to confirm the Plan

for the following reasons.

       9.     U.S. Bank Trust objects to the proposed treatment as the Plan fails to

provide for cure of pre-petition arrears and also fails to provide for ongoing post-

petition mortgage payments.

       10.    U.S. Bank Trust is owed a pre-petition arrears amount of $120,282.01 as

reflected in the Proof of Claim.

       WHEREFORE, in light of the foregoing, U.S. Bank Trust respectfully requests

that this Court enter an order:

       (a) Denying confirmation of the Debtor’s Chapter 13 plan; and

       (b) Granting U.S. Bank Trust such other and further relief as is just and proper.




                                                                                            2
 Case 21-10719   Doc 29   Filed 06/18/21 Entered 06/18/21 16:11:35   Desc Main
                            Document     Page 3 of 4




                                       Respectfully submitted,

                                       U.S. BANK TRUST NATIONAL
                                       ASSOCIATION, AS TRUSTEE OF THE
                                       LODGE SERIES III AS SERVICED BY SN
                                       SERVICING CORPORATION,

                                       By its attorney,

                                       /s/Michael E. Swain, Esq.
                                       Richard C. Demerle, Esq. (BBO#652242)
                                       Michael E. Swain, Esq. (BBO#676513)
                                       Demerle Hoeger LLP
                                       10 City Square
                                       Boston, MA 02129
                                       (617) 337-4444
                                       MSwain@DHNewEngland.com

DATE: June 18, 2021




                                                                                 3
 Case 21-10719         Doc 29   Filed 06/18/21 Entered 06/18/21 16:11:35        Desc Main
                                  Document     Page 4 of 4



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

 In re:
                                                Chapter 13
 TIMOTHY C. BUCKLEY,
                                                Case No 21-10719-JEB
           Debtor.

                                CERTIFICATE OF SERVICE

          I, Michael E .Swain, Esq. of the law firm of Demerle Hoeger LLP, hereby certify

that I have this 18th day of June 2021 served on behalf of U.S. Bank Trust National

Association, as Trustee of the Lodge Series III as serviced by SN Servicing Corporation,

an Objection to Confirmation of Chapter 13 Plan and this Certificate of Service by

causing copies hereof to be sent by electronic mail via the Case Management /

Electronic Case Files (ECF) system and by private electronic mail to all parties not

appearing electronically but entitled to service per the Federal Rules of Bankruptcy

Procedure.

 Timothy C. Buckley                            Christopher J. Fein
 208 Samoset Avenue                            Fein Law Office
 Quincy, MA 02169 (M)                          50 Braintree Hill Office Park
                                               Suite 302
                                               Braintree, MA 02184 (ECF)
 Carolyn Bankowski                             John Fitzgerald
 Chapter 13-12 Trustee Boston                  Office of the US Trustee
 P. O. Box 8250                                J.W. McCormack Post Office &
 Boston, MA 02114 (ECF)                        Courthouse
                                               5 Post Office Sq., 10th Fl, Suite 1000
                                               Boston, MA 02109 (ECF)

                                               /s/ Michael E. Swain, Esq.
                                               Michael E. Swain, Esq.


                                                                                            1
